Citation Nr: 1531420	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye disability, to include defective vision, glaucoma, macular degeneration and pseudophakia.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a kidney disorder, to include kidney stones.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a right leg sciatic nerve condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from July 1958 to December 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the RO reopened and denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and for defective vision, the question of whether new and material evidence has been received to reopen the claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The issues have been recharacterized to comport with the procedural posture of the claims.  

Further, although the Veteran initially filed a claim for entitlement to service connection for defective vision, the issue has been recharacterized as service connection of an eye disability, to include defective vision, glaucoma, macular degeneration and pseudophakia, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

During the course of the Veteran's appeal, service connection for shoulder, hip, hand and right knee disabilities was denied in a December 2014 rating decision.  As the Veteran has, as yet, not appealed any of the issues, the matter is not before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

The reopened issues of entitlement to service connection for an eye disability and for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In an unappealed July 1966 rating decision, the RO denied the claim of service connection for defective vision because refractive error was not considered a disability for VA purposes.  

2.  The evidence received since the July 1966 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for an eye disability, to include current evidence of glaucoma, macular degeneration and pseudophakia.  

3.  In an unappealed July 1966 rating decision, the RO denied the claim of service connection for bilateral hearing loss because it was not "shown by the evidence of record."  

4.  The evidence received since the July 1966 rating decision, by itself or in conjunction with previously considered evidence, includes evidence of current hearing loss which relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss.  

5.  Any current kidney disorder did not have its onset in service; calculi of the kidney was not manifest to a compensable degree within the one-year period following separation from service; and the current kidney disorder is unrelated to any injury, disease, or event in service.  

6.  Any current back disability did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein.  

7.  The Veteran does not currently have a diagnosed right leg sciatic nerve disability.


CONCLUSIONS OF LAW

1.  The July 1966 RO decision, which denied the Veteran's claim of service connection for defective vision, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an eye disability, to include defective vision, glaucoma, macular degeneration and pseudophakia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The July 1966 RO decision, which denied the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

5.  The criteria for service connection for a kidney disorder, to include kidney stones, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

6.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

7.  The criteria for service connection for a right leg sciatic nerve condition have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard January 2011 and May 2011 letters satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and all available private treatment records have also been obtained.  The Veteran indicated that many of his private treatment records are no longer available because of the death or retirement of prior health care providers.  He further indicated that some records have been destroyed.  

Although the Veteran was afforded a VA examination for his claim to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss, he was not afforded VA examinations to evaluate his claimed disabilities for the claims for service connection for a kidney disorder, a back disability or a right leg sciatic nerve condition.  While there is evidence of currently diagnosed kidney and back disabilities, as well as right leg sciatic nerve complaints, the evidence does not indicate that the claimed disabilities are associated with any event, injury, or disease in service.  VA medical examinations or medical opinions are not necessary to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The adequacy of the June 2011 VA audiological examination will be addressed in the Remand portion of the decision.  

II. Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence may have limited evidentiary value.  

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

New and Material Evidence

The Veteran is seeking to reopen his claims of entitlement to service connection for an eye disability, to include defective vision, glaucoma, macular degeneration and pseudophakia, and for bilateral hearing loss.  His claims for service connection for defective vision and for bilateral hearing loss with ear trouble were initially denied by a rating decision dated in July 1966.  His service connection claim for defective vision was denied on the basis that refractive error was not considered a disability for VA purposes and his claim for bilateral hearing loss on the basis that there was no evidence of a current disability and no evidence of any such disability in service.  See generally, 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

The Veteran did not appeal the July 1966 rating decision.  Additionally, new and material evidence was not received within the time in which to appeal the decision.  See 38 C.F.R. § 3.156(b) (2014).  Thus, the July 1966 decision is final as to the denial of service connection for defective vision and bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

The RO received the Veteran's instant request to reopen his claims of service connection for an eye disability and for bilateral hearing loss in December 2010.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Regulations do not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Rather, the Board must focus on whether the evidence, taken together with evidence of record, could at least trigger the duty to assist by providing a medical opinion.  Id.  

Eye Disability

The evidence of record at the time of the July 1966 rating decision consisted of only the Veteran's service treatment records reflecting his visual acuity was 20/20 without correction and he was cycloplegic in a June 1956 examination for flight training prior to his active duty.  A July 1958 medical examination also shows the Veteran had 20/20 vision and was cycloplegic.  As early as September 1959, service eye examinations show his vision was corrected to 20/20 and a September 1960 examination report noted the Veteran had diminished near and distant visual acuity that was corrected.  In September 1962 the diagnosis was eye refraction with cycloplegic.  The December 1963 medical history report indicated the Veteran gave a history of eye trouble; however, the examiner conducting the accompanying discharge medical examination, noted that the history of eye trouble referred to his wearing glasses.  There were no other eye complaints, findings or diagnoses.  

The evidence associated with the claims file subsequent to the July 1966 rating decision includes private treatment records indicating a history of glaucoma as early as July 1986.  Subsequent VA and private treatment records show diagnosed refractory glaucoma in May 1994, a history of macular degeneration in June 2009, and an impression of mixed mechanism glaucoma, bilateral pseudophakia, and refraction disorder.  

Since the July 1966 rating decision, the Veteran has also submitted his written statements that his eyesight was normal prior to his enlistment and deteriorated approximately one year after he entered active duty  

The VA and private treatment records indicating a current eye disability other than refractive error are certainly new, in that they were not previously of record.  As noted above, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus, 3 Vet. App. at 513.  The VA and private treatment records indicate a current disability.  

Since the lack of evidence of a current disability, other than refractive error, was the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This newly submitted evidence at least triggers the duty to assist by providing evidence etiologically linking his current eye disability to his service.  

New and material evidence has been received to reopen the claim for service connection for an eye disability, to include defective vision, glaucoma, macular degeneration and pseudophakia, and reopening the claim is warranted.  The reopened claim is further addressed in the remand section.

Bilateral Hearing Loss

The evidence of record at the time of the July 1966 rating decision consisted of only the Veteran's service treatment records reflecting his complaint of a left earache in February 1960, and severe otitis in the left ear in April 1961.  In January 1963, the Veteran complained of having trouble clearing his left ear when flying.  However, the physical examination was negative.  There were no other ear complaints, findings or diagnoses.  Although periodic audiometric testing throughout the Veteran's service do not indicate bilateral hearing loss for VA purposes, a comparison of his audiometric test results at the time of his July 1958 entrance examination to those at his December 1963 discharge examination shows a decrease in his hearing acuity.  

The evidence associated with the claims file subsequent to the July 1966 rating decision includes private treatment records indicating the Veteran reported not being able to hear very well and that his ears were popping in January 2010.  The diagnosis was eustachian tube dysfunction.  

Since the July 1966 rating decision, the Veteran has also submitted his written statements that his hearing problems have been ongoing since service.  He stated that he was exposed to loud noise flying B52 planes in service and that many of his missions required flying for 24 hours and afterwards his ears would be buzzing.  He also felt that the rapid decompression associated with his flights contributed to or caused his bilateral hearing loss.  

A June 2011 VA audiology examination report was also associated with the claims file since the July 1966 rating decision.  The examination report shows the Veteran currently has bilateral hearing loss for VA purposes.  

The VA audiology examination indicating current hearing loss disability, as well as the Veteran's statements of hearing problems since service, are certainly new, in that they were not previously of record.  As noted above, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus, 3 Vet. App. at 513.  The VA examination report indicates a current disability and the Veteran's statements indicate an onset in service.  

Since the lack of evidence of a current disability was the bases for the denial of the claim in the prior decision, this new evidence clearly relates to unestablished facts necessary to substantiate the claim and is material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This newly submitted evidence at least triggers the duty to assist by providing evidence etiologically linking his current bilateral hearing loss to service or any incident therein.  

New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss, and reopening the claim is warranted.  The reopened claim is further addressed in the remand section.

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

In addition, certain chronic diseases, such as calculi of the kidneys, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Kidney Disorder and Back Disability

The Veteran and his representative contend that he experienced back pain in service after 24 hour flying missions due to sitting in an uncomfortable seat.  He indicates that his back disability has recurred since his service.  He further contends that his current kidney disorder is a result of his service.  

Service treatment records show no complaints, findings, treatment or diagnoses for any kidney disorder or back disability.  

Post-service treatment records show the Veteran was assessed with rule out nephrolithiasis in November 1974, left renal lithiasis with a passed stone in July 1986 and kidney stones as early as February 1991.  Subsequent treatment records show ongoing treatment for kidney stones, hematuria, renal calculi, renal cyst and stage 1 kidney disease in June 2009.  

Post-service treatment records show the Veteran was treated for diagnosed acute spine strain of trapezius and rhomboids on one occasion in August 2010.  

The evidence shows that there is no diagnosis of kidney stones or calculi in service or within a year of separation.  The first report of kidney stones was in November 1974, almost 9 years after the Veteran's separation from service.  As the evidence does not show kidney calculi to a compensable degree within a year of discharge, the presumptive provisions pertaining to chronic diseases are not applicable.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  

None of the medical evidence of record etiologically links the Veteran's currently diagnosed kidney disorder to his service, or any incident therein.  Although he is competent to comment on his symptoms since service, the Veteran, as a layperson, is not competent to provide the necessary etiological link to either his service or any incident therein.  There is no competent evidence of record etiologically linking the Veteran's current kidney disorder to his service or any incident therein.  

Likewise, there is no medical evidence of record indicating any back disability until August 2010, almost 47 years after the Veteran's discharge from service, and there is no competent evidence linking any such disability to his service or any incident therein.  In fact, the August 2010 treatment record indicated that the Veteran's back pain had its onset after he had recently started a remodeling project at his home.  The diagnosed spinal strain was assessed as acute rather than chronic.  Although the Veteran has stated that he has had recurring back pain since service, and he is competent to do so, he is not competent to provide the necessary etiological link to either his service or any incident therein.  Moreover, the credibility of his statements saying he has had recurring back pain since service is diminished by his December 1963 discharge examination report showing he denied all medical history other than wearing glasses and having mumps in childhood (the corresponding clinical examination report reflects that the Veteran's spine was found to be normal) and his report to medical professionals in August 2010 that his back pain had onset after a recent remodeling project.  Accordingly the Board finds the evidence weighs against a finding that any current spine disorder is related to the Veteran's military service.  

The preponderance of the evidence is against the claims of service connection for a kidney disorder, to include kidney stones, and for a back disability; there is no doubt to be resolved; and service connection for a kidney disorder, to include kidney stones, and for a back disability, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Leg Sciatic Nerve Condition

The Veteran and his representative contend that he experienced right leg numbness after his 24-hour flying missions in service.  He further contends that, although the numbness would go away, it always recurred and continues to recur.  He indicates that he was told that his sciatic pain could be a result of sitting in the same position for over 24 hours at a time.  

Service treatment records indicate that the Veteran was prescribed treatment with hot packs or a whirlpool for 5 days for diagnosed muscular strain of the posterior right thigh in June 1959.  In July 1959 the treatment was discontinued after 3 days of treatment due to the Veteran's non-attendance.  Subsequent service treatment records show no relevant complaints, findings, treatment or diagnoses.  The records further show no treatment in service for any diagnosed sciatic nerve condition.  

Post-service treatment records show no current complaints, findings, treatment or diagnosis associated with any right leg sciatic conditions.  

The Veteran alleges he has current right leg sciatic nerve pain that he believes had its onset in service and has recurred since service.  While he is competent to describe his right leg symptomatology, he is not competent to provide the necessary etiological link to either his service or any incident therein.  There is no competent evidence of record etiologically linking the Veteran's current right leg sciatic nerve complaints to his service or any incident therein, including the right thigh muscular strain.  

The preponderance of the evidence is against the claim of service connection for a right leg sciatic nerve condition; there is no doubt to be resolved; and service connection for a right leg sciatic nerve condition is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of service connection for an eye disability, to include defective vision, glaucoma, macular degeneration and pseudophakia, is reopened, and, to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened, and, to this extent only, the appeal is granted.  

Service connection for a kidney disorder, to include kidney stones, is denied.  

Service connection for a back disability is denied.  

Service connection for a right leg sciatic nerve condition is denied.  


REMAND

On the reopened claims for service connection for an eye disability, to include defective vision, glaucoma, macular degeneration and pseudophakia, and for bilateral hearing loss, the evidence of record is insufficient to decide the claims.  Further development is required.  

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A June 1956 pre-induction flight training examination of the Veteran's eyes indicates cycloplegic, as does his July 1958 enlistment examination, while noting that he had 20/20 vision.  Later service treatment records indicate diminished near and distant visual acuity that was corrected with prescription glasses as early as September 1959.  Post-service treatment records indicate that he had a history of glaucoma as early as July 1986 and later diagnoses of macular degeneration, mixed mechanism glaucoma, bilateral pseudophakia, and refractive error.  

The Veteran should be afforded a VA examination to determine the nature and etiology of his current eye disability.  

A June 2011 VA audiology examiner determined that the shift in decibels in the Veteran's hearing tests during service was not significant and did not represent the onset of his currently diagnosed bilateral hearing loss.  However, as the examination report noted, the Veteran has repeatedly alleged that he was exposed to acoustic trauma flying 24-hour missions in B52 planes that were very loud.  He has further alleged that the rapid decompression in the cabin of the planes affected his hearing.  The examiner did not address whether the Veteran's current bilateral hearing loss was a result of in-service acoustic trauma or rapid decompression in his flight cabin.  

Given the June 2011 VA examiner did not address whether the Veteran's current bilateral hearing loss is related to his in-service exposure to acoustic trauma and rapid decompression, the Board finds that another VA examination to determine the nature and etiology of the Veteran's current bilateral hearing loss is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed eye disability, to include glaucoma, macular degeneration, mixed mechanism glaucoma and bilateral pseudophakia, is related to the Veteran's active service or any incident therein.  

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the June 1956 pre-induction training eye examination and July 1958 enlistment examination indicating a pre-existing diagnosis of cycloplegic.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss is related to service.  The examiner is to accept as fact that the Veteran was exposed to acoustic trauma and rapid decompression in his plane's cabin during service.  

When rendering this opinion, the examiner is to consider and comment on the clinical significance of audiometric test results from his July 1958 entrance examination and his December 1963 discharge examination indicating a decrease in his bilateral hearing acuity.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Then, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


